There are additional reasons that, in my opinion, require a reversal of the judgment, though five of the justices think otherwise. What follows expresses, not the court's views, but my own, in which, however, Mr. Justice Hilliard concurs.
1. Eliminating those parts that are not applicable to the case, instruction No. 7, given by the court, is as follows: "Murder is the unlawful killing of a human being with malice aforethought, either express or implied. The unlawful killing may be effected by any of the various means by which death may be occasioned. All murder perpetrated * * * by any kind of wilful, deliberate and premeditated killing, or which is committed in the perpetration or attempt to perpetrate * * * robbery * * * or burglary * * * shall be deemed murder of the first degree." No instruction on second-degree murder, voluntary manslaughter, or involuntary manslaughter was given. Nor were those degrees or grades of homicide included in the forms of verdict submitted by the court to the jury. Counsel for Carlson tendered requested instructions on murder of the second degree and involuntary manslaughter, but the court refused to give either; to which rulings exceptions were saved.
If there was any evidence whatever tending to establish a degree or grade of homicide less than first-degree murder, it was the duty of the court to give an instruction thereon. Such is the law as declared by this court inCrawford v. People, 12 Colo. 290, 20 Pac. 769, wherein *Page 424 
we said: "When there is any evidence whatever tending to establish a certain statutory grade of criminal homicide, and the court refuses to charge the jury with reference thereto, error is committed; * * *. By statute the accused in criminal cases is permitted to become a witness, and when once upon the stand all the ordinary rules of evidence apply to him. He is subject to cross-examination, his testimony may be impeached, the circumstances under which he testifies may be considered, and perjury on his part can be as readily disclosed as in the case of other witnesses. The jury are to give his testimony such credit and such weight as in their judgment shall, under all the circumstances, be proper. They may accept it as true or they may reject it as false. But, however incredible or unreasonable such testimony shall seem, the accused is entitled to an instruction upon the hypothesis that it may be true." The word "improbable" is to be preferred to "incredible." In Boykin v.People, 22 Colo. 496, 45 Pac. 419, Mr. Justice Campbell, speaking for the court, said, at page 506: "In the light of the evidence it is a matter of regret that this case must be sent back for a new trial. However improbable the story of the defendant * * * the defendant had the right to the judgment of the jury upon it, * * *." In Henwoodv. People, 54 Colo. 188, 129 Pac. 1010, we reversed the judgment for the trial court's error in instructing the jury that there was no manslaughter in the case. In the opinion in that case, we quoted with approval the following statement found in the syllabus to Stevenson v.United States, 162 U.S. 313, 16 Sup. Ct. 839: "On the trial of a person indicted for murder, although the evidence may appear to the court to be simply overwhelming to show that the killing was in fact murder, and not manslaughter or an act performed in self-defense, yet, so long as there is evidence relevant to the issue of manslaughter, its credibility and force are for the jury, and cannot be matter of law for the decision of the court." In Funk v. People, 90 Colo. 167, 7 P.2d 823, we held *Page 425 
that as there was evidence tending to negative the specific intent necessary to constitute aggravated robbery, an instruction on simple robbery should have been given. The judgment was reversed for the trial court's error in refusing to submit that question to the jury.
In order to understand clearly the theory of the defense, it is necessary to know something about the pistol from which the fatal bullet was fired. It is a .38-caliber Colt automatic pistol. It has no safety lock. It is operated in this manner: A cartridge magazine is inserted in the handle, but such insertion does not load the pistol for firing. Covering practically the entire top and sides of the barrel is a movable metal hood, called the slide. Grasping the handle of the pistol with one hand and the slide with the other, the slide is forced to the rear, thereby cocking the hammer, compressing the recoil spring, and raising the upper cartridge into the path of the slide. The slide is then released, and, being forced forward by the recoil spring, carries the first cartridge into the chamber of the barrel. The pistol is then ready for firing. When the trigger is pulled the pistol is discharged, the pressure of the powder gases forcing the slide to the rear, thereby cocking the hammer, extracting and ejecting the empty cartridge shell, and compressing the recoil spring. The return movement of the slide, under pressure of the recoil spring, raises another cartridge in front of it and forces the cartridge into the chamber of the barrel. The pistol then is ready to be fired again.
The testimony given by Carlson and Piskoty is substantially as follows: On the night in question, Carlson and Piskoty went out in the latter's automobile for a pleasure ride. Carlson took his pistol because he feared that an associate named Peterson, with whom he had quarreled, would appropriate it. The cartridge magazine was in the handle, but there was no cartridge in the chamber of the barrel. Deciding to burglarize the McCarty-Sherman Motor Company's garage, they parked the automobile on a lot across the alley, broke into the *Page 426 
garage, entered the office and tried, but without success, to open the safe. Seeing a police officer at the street corner, they fled from the building. While climbing through a window in the office partition, Piskoty lost the ignition key to his automobile. Carlson returned to their room. Piskoty stayed around for about a half hour and tried to get his automobile started, re-entering the building in an unsuccessful search for the lost key. Finally, he too returned to their room. At Piskoty's request, Carlson went with Piskoty to remove the automobile. This was about two hours after Carlson left the garage the first time. At Piskoty's suggestion, they entered the garage to search for the ignition key. As they approached the office, officer Keating stepped from a doorway and arrested them. As he was conducting them to a police call-box in the neighborhood, Carlson, wishing to get rid of his pistol by throwing it away or dropping it without its being seen by the officer, removed it from his belt and carried it in his hand. For some reason, the officer drew his revolver and leveled it at them. Fearing that the officer would commence shooting, Carlson ordered, or started to order, the officer to raise his hands, whereupon Piskoty grasped the slide of Carlson's pistol. Carlson, fearing that the officer would shoot, pushed the pistol, trying to drop it or throw it away. In the struggle, the pistol slide was pushed back, thus loading the pistol, and, as Carlson had a tight grip on the handle, the pistol was accidentally discharged, mortally wounding the officer. The pistol was automatically reloaded and, almost instantaneously was again discharged, the second bullet striking the officer in the foot. Carlson and Piskoty then fled from the scene. Carlson testified that he did not push back the slide, that he did not inject any cartridge into the chamber of the barrel, that he knew that the pistol was not ready for firing, and that he did not intend to shoot.
The evidence in behalf of Carlson tended to show involuntary manslaughter, or, at most, second-degree *Page 427 
murder. The question of the truth or falsity of that evidence is exclusively for the determination of the jury. Under the rule announced in Crawford v. People, supra, the trial court erred in refusing to instruct the jury on those lesser degrees or grades of homicide.
If Carlson committed murder in perpetrating or attempting to perpetrate burglary, or in attempting to rob the officer of his revolver, it was murder of the first degree, even though he did not act wilfully, deliberately and with premeditation. If he committed murder, and, though not in the perpetration or attempt to perpetrate burglary, or in an attempt to rob the officer, killed wilfully, deliberately and with premeditation, he was guilty of murder of the first degree. If he committed murder, but not in the perpetration or attempt to perpetrate burglary, and not in an attempt to rob the officer, and did not kill wilfully, deliberately and with premeditation, he was guilty of murder of the second degree. One who, in resisting a lawful arrest, intentionally kills the officer making the arrest, is guilty of murder. 29 C. J. 1093; 21 Am.  Eng. Ency. (2d Ed.) 141; Wharton on Homicide (3d Ed.) § 385. In Blackstone's Commentaries, p. 200, it is said: "In like manner, if one kills an officer of justice * * * in the execution of his duty, * * * knowing his authority * * *, the law will imply malice, and the killer shall be guilty of murder." If he kills wilfully and with deliberation and premeditation, it is murder of the first degree; otherwise it is murder of the second degree. Wharton on Homicide (3d Ed.) § 385. Of course, if Carlson committed murder in perpetrating or attempting to perpetrate burglary, or in attempting to rob the officer, it was first-degree murder, even in the absence of deliberation and premeditation. If Carlson did not commit murder in perpetrating or attempting to perpetrate burglary, or in attempting to rob the officer, or in resisting arrest, the statutory provisions with reference to involuntary manslaughter would apply. Section 6669, Compiled Laws, is as follows: "Involuntary manslaughter shall consist *Page 428 
in the killing of a human being without any intent so to do; in the commission of an unlawful act or a lawful act which probably might produce such a consequence, in an unlawful manner; Provided, always. That where such involuntary killing shall happen in the commission of an unlawful act which in its consequences naturally tends to destroy the life of a human being, or is committed in the prosecution of a felonious intent, the offense shall be deemed and adjudged to be murder." Robbery and burglary are felonies. An intent to commit either of those crimes is a felonious intent.
The court should have instructed on murder of the second degree and on involuntary manslaughter. Its failure to so do was error.
2. It is suggested in my brother Burke's opinion that if the court erred in regard to instructions, it was error without prejudice. The suggestion, and the reason given in support thereof, are not without weight; but they fail to convince me that, considering the entire record, we would be justified in sending this young man to the gallows; much less do they convince me that we are required to do so. Where, as here, a human life is at stake, I am not disposed to indulge in over-nice speculation as to what a jury might or might not have done had they been properly and fully instructed by the court.
In People v. Blevins, 251 Ill. 381, 96 N.E. 214, it seemed that the defendant's guilt was clear, but because improper evidence was admitted, though without objection, the death sentence was reversed. The court said: "Counsel for the State insist that even if the court did err in the respects pointed out, the evidence so conclusively shows the guilt of the plaintiff in error that the judgment should not be reversed. It is true, error will not always reverse in criminal cases where the guilt of the accused is conclusively shown, * * * but to this rule there are some exceptions. In murder cases the jury fixes the punishment to be inflicted, and the legislature has seen fit to allow a wide range in determining what *Page 429 
the punishment shall be, the minimum being fourteen years in the penitentiary and the maximum death. In this case the death penalty was fixed by the jury, and it may well be that the weak manner in which plaintiff in error was defended, the vigorous manner in which he was prosecuted by four able and experienced lawyers, and the admission in evidence, on the trial, of incompetent testimony calculated to prejudice and degrade plaintiff in error in the minds of the jury, influenced the jury in determining the punishment that should be inflicted. * * * Whatever view we might entertain of our duty in this case if the punishment had been fixed at less than the maximum, to say that, notwithstanding important rights plaintiff in error was entitled to under the law were not accorded him on the trial and his punishment fixed at death, we think he was not prejudiced, and that the verdict of the jury must have been the same and the punishment fixed at death even if he had been accorded the rights he was entitled to, would be to establish a dangerous precedent and one not justified by the law or the natural instincts of humanity."
3. The court instructed the jury that murder committed in the perpetration or attempt to perpetrate robbery or burglary shall be deemed murder of the first degree. No statutory or other definition of robbery or burglary was given, as it should have been, and the jury were left to guess at the nature of those crimes. Counsel did not tender instructions defining robbery and burglary. Such instructions, if tendered, undoubtedly would have been given. Counsel's neglect in this respect was owing, no doubt, to his youth and inexperience.
4. The court instructed the jury that murder "perpetrated by any act greatly dangerous to the lives of others and indicating a depraved mind regardless of human life, shall be deemed murder of the first degree." Ordinarily, an instruction in the language of the statute is sufficient. Those parts that are not applicable may be considered mere surplusage, unless, as in the present *Page 430 
case, they tend to mislead the jury. The language quoted above relates to universal malice, which was not present in this case. The instruction was misleading and prejudicial. The jury might well have believed that, as shooting at the deceased was greatly dangerous to the life of the deceased, the act constituted murder of the first degree, regardless of the question whether the act was committed in the perpetration of or attempt to perpetrate robbery or burglary, and regardless of the presence or absence of deliberation and premeditation. InLonginotti v. People, 46 Colo. 173, 102 Pac. 165, we held that the language in question does not include a case where the killing results from the intentional shooting of the person slain, and there is no showing of universal malice. In the opinion, we quoted the following language of Mr. Justice Sheldon, in Darry v. People, 10 N. Y. 120: "For these reasons I am entirely satisfied that this subdivision was designed to provide for that class of cases, and no others, where the acts resulting in death are calculated to put the lives of many persons in jeopardy without being aimed at any one in particular, and are perpetrated with a full consciousness of the probable consequences. Such acts may well be said to evince that reckless disregard of and indifference to human life, which is fully equivalent to a direct design to destroy it. The moral sense of mankind distinguishes between acts of this sweeping and widely dangerous character and ordinary cases of individual homicide, and so, in my judgment, does the statute. But there is an additional reason for putting this construction upon the subdivision in question. If it can be so construed as to include the case at bar, and others of a similar description, we are left wholly without any line of distinction between murder and manslaughter, except the loose and uncertain opinion of a jury as to whether the act which produced death did or did not evince a `depraved mind, regardless of human life.' There is scarcely a case of manslaughter which, upon this construction, may not be brought within *Page 431 
the definition of murder, and punished as such, provided a jury can be found to say that the act which produced death evinced a `depraved mind, regardless of human life'; because the other clause, to wit, `imminently dangerous to others,' if it can apply to this, would apply to every case of homicide, as the result would always prove the imminently dangerous nature of the act; and because, upon this construction, cases of homicide committed unintentionally, in the heat of passion, would not be excluded, as such a case might very well evince a depraved mind, regardless of human life, in the opinion of the jury." Counsel did not request an instruction explaining the meaning of the quoted part of the court's instruction. Had such an instruction been requested, it undoubtedly would have been given; or if counsel had objected to the inclusion of that language in the instruction without an explanation of its meaning, the objection, no doubt, would have been sustained.
In the circumstances, even if, by reason of appointed counsel's oversight in these particulars, Carlson is not in position to insist upon a consideration of these points, this court, in the interest of justice, may, and in the present case I believe it should, consider them. See Mandellv. People, 76 Colo. 296, 231 Pac. 199; People v. Yund,163 Mich. 504, 128 N.W. 742; 17 C. J. p. 369. Where counsel is appointed by the court, courts are more alert to protect a defendant in such a situation than they are when a defendant was represented at the trial by counsel employed by him. People v. Thompson, 321 Ill. 594,152 N.E. 516.
It sometimes happens that where there are several errors, neither one of which, taken by itself, is sufficient to require a reversal, their cumulative effect may be so prejudicial as to call for a reversal. White v. People,79 Colo. 261, 245 Pac. 349. That, in my opinion, is the situation in the present case.
The judgment, it is respectfully submitted, should be reversed for the reasons stated in this special opinion, as *Page 432 
well as for those assigned in the opinion of the court, ante.